IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-41,313-04


EX PARTE VICTOR SALDANO





ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. W199-80049-96 (HC) IN THE 199TH DISTRICT
COURT OF COLLIN COUNTY


Per curiam.  

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	A jury convicted applicant of the offense of capital murder.  The jury also answered
the special issues submitted pursuant to the Texas Code of Criminal Procedure in favor of
the State.  The convicting court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction on direct appeal, but his sentence was vacated by a federal district
court.  Saldano v. State, No. AP-72,556 (Tex. Crim. App. Sep. 15, 1999); Saldano v. Texas, 
530 U.S. 1212 (2000); Saldano v. State, 70 S.W.3d 873 (Tex. Crim. App. 2002); Saldano v.
Cockrell, 267 F. Supp. 2d 635 (E.D.Tex. 2003).  After a second punishment hearing, the jury
again answered the special issues submitted pursuant to the Texas Code of Criminal
Procedure in favor of the State, and applicant was sentenced to death.  This Court affirmed
applicant's sentence on direct appeal.  Saldano v. State, 232 S.W.3d 77 (Tex. Crim. App.
2007).
	In this writ application, applicant presents eight allegations in which he challenges the
validity of his death sentence.  A hearing was held in which habeas counsel and the State
were permitted to make argument based upon the allegations and affidavits in the habeas
record.  The convicting court then entered findings of fact and conclusions of law
recommending that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the convicting court's recommendation and adopt its findings and conclusions
except for the following: findings and conclusions numbered 310, 312, 313, 316, 317, and
318, which all concern applicant's allegation number four.  Based upon the convicting
court's remaining findings and conclusions and our own independent review of the record,
relief is denied.
	IT IS SO ORDERED THIS THE 29TH DAY OF OCTOBER, 2008.
Do Not Publish